DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6/13/2022 has been entered.

Claims 1-20 are presented for examination. Claims 1-2, 4, 8-9, 11-12, 14-17 and 20 have been amended. 
Applicant’s reply and amendments to the claims and replies have overcome specification objection and 112 rejections previously set forth in the Final Office Action mailed 3/4/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 8, the meaning of “during an execution of a code” at line 2 is not clear. Claim 8 depends on Claim 1; line 4 of Claim 1 already includes “during an execution of a code”. It is not clear that whether “an execution of a code” from Claim 8 is same as “an execution of a code” from Claim 1 (whether it is same code and if it is same code, then whether it is same execution of the same code). For the purpose of examination, examiner interprets the limitation mentioned above from Claim 8 as “during the execution of the code”. 
Claim 9 is rejected for failing to cure the deficiency from its respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1).
Chau and Williams were cited on the previous office action.

Regarding to Claim 1, Chau discloses: A computer-implemented method (see Figs. 2, 3A-3B and 4A and [0003]) comprising:
loading, during an execution of a code, a first instruction having a first operand, wherein the first operand includes a first value designating a first memory address, the first instruction being related to a first section of the code (see Figs. 2, 3A-3B, [0003], [0027] and [0029]; “profiling hooks (e.g., function entrance and exit profiling hooks) may be selectively inserted into the program while the program is running” and “The hooks may gather profiling information, such as the frequency and duration of function calls, for a selected set of functions associated with the program”. The profiling hook instruction is related to certain functions of the program, i.e., a first section of the program/code. Also see [0052]; “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region”. Thereby, the profiling hook instruction comprising a jump instruction having operand to jump to a particular memory address, i.e., the operand having a first value designating the particular memory address);
initializing, value profiling for the [protected] memory by triggering a secondary operation, the secondary operation being in addition to a primary operation of the first instruction where the primary operation is relative to the region of the memory, wherein the triggering of the secondary operation comprises causing the value profiling on the [guarded] region of memory (see [0003], [0016] and [0032]; “The function entrance profiling hook may collect data related to the number of times that the first function has been called, the time at which the first function started to execute, the values of various system performance counters, information about the caller of the first function (which may be used to construct call graphs), and information regarding which thread or processor the first function is running on” and “After the function exit profiling hook has completed and exits, program execution may be transferred back to the first function's original return address”. The execution of the profiling hook instruction would trigger a secondary operation of profiling the corresponding function section of the program/code in addition to a primary operation of transferring program execution to original return address).

Chau does not disclose:
guarding, selectively to allow for value profiling, a region of memory resulting in a guarded region of memory, the guarded region of memory including a guarded memory address;
determining that the first operand designates guarded memory by comparing the first memory address to the guarded memory address; and
the triggering of the secondary operation is responsive to determining that the first operand designates guarded memory,

However, Williams discloses: A computer-implemented method comprising:
guarding, selectively to allow for corresponding further operations, a region of memory resulting in a guarded region of memory, the guarded region of memory including a guarded memory address (see [0027]; “matching a predetermined address characteristic used for the address filtering criteria of statistical sampling” and “a match corresponding to the instruction address failing within a predetermined range of addresses”, emphasis added. Also see [0038]; “where a determination is made as to whether or not the address match criteria is to be applied. If the address match criteria is to be applied, then step 56 determines whether or not the sampled instruction record for the instruction that is completed is marked as having met the address match criteria. If the address match criteria is not met, then no diagnostic data will be stored”, emphasis added. A range of memory address is predetermined for allowing corresponding further operations are performed, i.e., there are some other memory addresses are determined for not allowing the corresponding further operation are performed; thereby, it is selectively to allow for corresponding further operation at the guarded region of memory);
loading, a first instruction having a first value designating a first memory address, determining that the first instruction designates guarded memory by comparing the first memory address to the guarded memory address (see [0027]; “comparators identifying whether a fetched program instruction has an associated memory address (i.e. the program instruction address) matching a predetermined address characteristic used for the address filtering criteria of statistical sampling”); and
initializing, responsive to determining that the first instruction designates guarded memory, corresponding further operations for the guarded memory by triggering a corresponding operation, wherein the triggering of the corresponding operation comprises causing the corresponding further operations on the guarded region of memory (see [0027]; “Comparators 20 within the breakpoint unit 18 which may be used by the breakpoint unit 18 to identify the instruction addresses of fetched instructions to trigger an interrupt in processing in accordance with break-pointing of program code, may be reused to serve as comparators identifying whether a fetched program instruction has an associated memory address (i.e. the program instruction address) matching a predetermined address characteristic used for the address filtering criteria of statistical sampling”, emphasis added. Also see [0038]-[0039]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the execution of the software profiling process on particular memory address from Chau by including enabling corresponding further operations on predetermined memory address when the requested memory address matches the predetermined memory address from Williams, and thus the combination of Chau and Williams would disclose the missing limitations from Chau (note: Williams alone would not disclose performing value profiling function on the guarded memory address. Chau already discloses performing value profiling function on certain particular memory addresses. The feature from Williams is performing the corresponding operations only when the requested memory address matches predetermined memory ranges, and thus the combination system would disclose features of comparing memory address of the jump instruction of instrumentation hook to certain predetermined memory ranges to determine whether the jump instruction is the one that the system intends or interests to perform the value profiling, i.e., gathering profiling information is performed when the jump address of the jump instruction matches to the predetermined memory address), since it would provide a mechanism of ensuring the requested memory address is the one that the system intends or interests to perform further operations to reduce the overhead associated with the further operations (see [0027] from Williams; “support the address comparison associated with statistical sampling reduces the overhead associated with the provision of statistical sampling”).

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the guarding of the region of memory causes a profiling hook associated with the region of memory to perform a guarded action (see [0027], [0052] from Chau, [0027] and [0038]-[0039] from Williams; “The hooks may gather profiling information, such as the frequency and duration of function calls, for a selected set of functions associated with the program”, “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region” and “comparators identifying whether a fetched program instruction has an associated memory address (i.e. the program instruction address) matching a predetermined address characteristic used for the address filtering criteria of statistical sampling” and “If the address match criteria is not met, then no diagnostic data will be stored”. At the combination system, the corresponding operations of gathering profiling information is performed when the jump address of the jump instruction matches to the predetermined memory address, and no gathering profiling information is performed when the jump address does not match to the predetermined memory address).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: loading, during an execution of a code, a second instruction having a second operand, wherein the second operand includes a second value designating a second memory address, the second instruction being related to a second section of the code (see Figs. 2, 3A-3B, [0003], [0016] and [0052] from Chau; “profiling hooks (e.g., function entrance and exit profiling hooks) may be selectively inserted into the program while the program is running”, “The hooks may gather profiling information, such as the frequency and duration of function calls, for a selected set of functions associated with the program” and “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region”. It is understood to one with ordinary skill in the art that the profiling hook instruction from Chau can be inserted into a second location to profiling information of second set of functions of the running program at the second region of memory);
determining that the second operand designates unguarded memory by comparing the second memory address to a guarded memory address (see [0052] from Chau, [0027] and [0038]-[0039] from Williams; “comparators identifying whether a fetched program instruction has an associated memory address (i.e. the program instruction address) matching a predetermined address characteristic used for the address filtering criteria of statistical sampling” and “If the address match criteria is not met, then no diagnostic data will be stored”. At the combination system, when the comparison result indicates the fetched jump instruction is jump to a memory address that is not match with the predetermined memory address range, then such jump instruction designates to an unguarded memory address);
responsive to determining that the second operand designates unguarded memory, executing a primary operation of the second instruction without triggering the secondary operation (see [0016] from Chau, [0038]-[0039] from Williams. At the combination system, if the fetched jump instruction is jump to a memory address that is not match with the predetermined memory address range, then the further execution of profiling operation, i.e., the claimed secondary operation, would not be trigged, and thus the combination system would perform a primary operation to return the original address of the fetched jump instruction).    

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further the combination of Chau and Williams discloses: wherein the designating of the unguarded memory by the second operand prevents a second profiling hook from performing a guarded action (see the rejection of Claim 8 above. As explained at the rejection of Claim 8, at the combination system, if the fetched jump instruction is jump to a memory address that is not match with the predetermined memory address range, then the further execution of profiling operation, i.e., the claimed secondary operation, would not be trigged, i.e., the second profiling hook is prevent from performing the guarded action).

Regarding to Claim 11, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the first value is a memory address in the first region (see [0052] from Chau; “a jump instruction or a jump command to a second memory address associated with the second rejoin”).

Regarding to Claim 15, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the region of memory is unguarded at runtime (see [0028] from Chau; “hooks may be automatically inserted into and/or removed from the system memory during run-time of the program”. At the combination system, the hooks are inserted during runtime, and thus the region of memory can be unguarded at runtime).

Regarding to Claim 16, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the region of memory is guarded at runtime (see [0028] from Chau; “hooks may be automatically inserted into and/or removed from the system memory during run-time of the program”. At the combination system, the hooks are inserted during runtime, and thus the region of memory can be guarded at runtime).

Regarding to Claim 17, Claim 17 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 20, Claim 20 is a system claim corresponds to method Claim 1and is rejected for the same reason set forth in the rejection of Claim 1 above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1)  and further in view of Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates).
Chau, Williams and Yates were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams does not disclose: invoking, as a part of triggering the secondary operation, an interrupt handler, wherein the loading of the first instruction causes an interrupt, and an invoked interrupt handler processes the interrupt to cause the secondary operation.
However, Yates discloses a method of performing profiling on memory region, comprising: invoking, as a part of triggering the profiling operation on a memory address, an interrupt handler, wherein the loading of a hook instruction causes an interrupt, and an invoked interrupt handler processes the interrupt to cause the profiling operation (see [0513]; “The DMU interrupt handler checks ISA bit 180, 182 and XP bit 184, 186 for the page to see whether the page written by the DMA write is a protected X86 page (this can be done in hardware before raising the interrupt, or in software). If the page is a protected X86 page, then the interrupt handler consults PEPM 602 to see whether any translated TAXi code exists corresponding to the modified page, and whether any profile information 430, 440 exists describing the modified page. If TAXi code is found, then it is released, and PIPM 602 is updated to reflect the release. If profile information is found, then it is released”, emphasis added. Note: the execution or operation of interrupt handler would imply that such interrupt handler was invoked in order for execution. Also see “These “hooks” into address translation allow the Tapestry processor and software to intervene to emulate portions of the X86 that have “strange” behavior” from [0160]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the process of performing profiling operation on the memory address from the combination of Chau and Williams by including process of using interrupt handler to trigger profiling operation on the memory address/location from Yates, and thus the combination of Chau, Williams and Yates would discloses the missing limitations from the combination of Chau and Williams (Also see “identify the instruction addresses of fetched instructions to trigger an interrupt in processing in accordance with break-pointing of program code” from [0027] of Williams), since it would provide a well-known mechanism of performing an interruption of the original execution, i.e., using a handler associated an interrupt to perform corresponding operations for the interruption.

Regarding to Claim 4, the rejection of Claim 3 is incorporated and further the combination of Chau, Williams and Yates discloses: configuring the interrupt handler to cause the profiler to be triggered relative to the first section of the code (see [0003], [0016] from Chau, [0027] from Williams and [0513] from Yates; “The function entrance profiling hook may collect data related to … and information regarding which thread or processor the first function is running on”, ““identify the instruction addresses of fetched instructions to trigger an interrupt in processing in accordance with break-pointing of program code”” and “The DMU interrupt handler checks ISA bit 180, 182 and XP bit 184, 186 for the page to see whether the page written by the DMA write is a protected X86 page (this can be done in hardware before raising the interrupt, or in software). If the page is a protected X86 page, then the interrupt handler consults PEPM 602 to see whether any translated TAXi code exists corresponding to the modified page, and whether any profile information 430, 440 exists describing the modified page. If TAXi code is found, then it is released, and PIPM 602 is updated to reflect the release. If profile information is found, then it is released”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of Reckless et al. (US PGPUB 20070079050 A1, hereafter Reckless).
Chau, Williams and Reckless were cited on the previous office action.

Regarding to Claim 5, the rejection of Claim 1 is incorporated, the combination of Chau and Williams does not disclose: invoking, as a part of triggering the secondary operation, an instruction encoded in a device driver, wherein the loading of the first instruction causes the device driver to be invoked, and the invoked device driver causes the secondary operation.
However, Reckless discloses: invoking, as a part of triggering the secondary operation, an instruction encoded in a device driver, wherein the loading of the first instruction causes the device driver to be invoked, and the invoked device driver causes the secondary operation (see [0037]; “it hooks into at least one of the device driver stack 22 and the storage device driver stack 24 in order to perform a monitoring function as will be described below”. The instruction or command of the device driver stack or storage device driver stack would trigger execution of a monitoring function. Note: Hooking into one of the device drivers stacks for later execution would require invoking one of the device drivers).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify triggering of profiling or monitoring function by the hook instruction from the combination of Chau and Williams by including hooking into device driver to trigger execution of monitoring function from Reckless, and thus the combination of Chau, Williams and Reckless would disclose the missing limitations from the combination of Chau and Williams, since it is well-known to use hook mechanism to trigger a device driver stack to perform profiling or monitoring function (see [0037] from Reckless).

Regarding to Claim 6, the rejection of Claim 1 is incorporated, the combination of Chau and Williams does not disclose: invoking, as a part of triggering the secondary operation, an instruction encoded in a memory management subsystem, wherein the loading of the first instruction causes the memory management subsystem to cause the secondary operation.
However, Reckless discloses: invoking, as a part of triggering the secondary operation, an instruction encoded in a memory management subsystem, wherein the loading of the first instruction causes the memory management subsystem to cause the secondary operation (see [0037]; “it hooks into at least one of the device driver stack 22 and the storage device driver stack 24 in order to perform a monitoring function as will be described below”. The instruction or command of the device driver stack or storage device driver stack would trigger execution of a monitoring function. Note: the device driver stack is considered as a memory management subsystem and hooking into one of the device drivers stacks for later execution would require invoking one of the device drivers).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify triggering of profiling or monitoring function by the hook instruction from the combination of Chau and Williams by including hooking into device driver to trigger execution of monitoring function from Reckless, and thus the combination of Chau, Williams and Reckless would disclose the missing limitations from the combination of Chau and Williams, since it is well-known to use hook mechanism to trigger a device driver stack to perform profiling or monitoring function (see [0037] from Reckless).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of Freericks et al. (US PGPUB 20090187991 A1, hereafter Freericks).
Chau, Williams and Freericks were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: invoking, as a part of triggering the secondary operation, a thread, wherein the loading of the first instruction causes the [separate] thread to cause the secondary operation (see [0003] and [0027] from Chau. The loading of hook instruction causes execution of the profiling operation. In addition, it is understood to one with ordinary skill in the art that a thread is a path of processing execution within a larger process or program, and thus it is inherently that there is a monitoring/profiling thread caused by the loading of the hook instruction should actually cause the execution of the profiling/monitoring function).
The combination of Chau and Williams does not disclose the thread causes the secondary operation is a separate thread executing parallelly with the first instruction.
However, Freericks discloses: monitoring and interception actions are performed in parallel (see [0065]; “simultaneously use monitoring, interception, and redirection of operating system events”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the executions of hook instruction and profiling/monitoring function from the combination of Chau and Williams by including using different application to simultaneously performs interception and monitoring from Freericks, and thus the combination of Chau, Williams and Freericks discloses the missing limitations from the combination of Chau and Williams (note: since the interception/hook and profiling/monitoring are performed simultaneously or in parallel by different applications, the profiling/monitoring thread should be a separate thread from the thread related to the hook/interception instruction), since it would provide a different thread to execute another function to reduce the workload of single thread.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and Yates, Jr. et al. (US PGPUB 20050086650 A1, hereafter Yates) and further in view of Gschwind et al. (US PGPUB 20180300150 A1, hereafter Gschwind).
Chau, Williams, Yates and Gschwind were cited on the previous office action.

Regarding to Claim 10, the rejection of Claim 3 is incorporated and further the combination of Chau, Williams and Yates discloses: wherein the interrupt handler is a pre-configured profiling handler that controls a [full] register state to extract targeted profiling values (see [0063], [0303], [0525] and [0574] from Yates; “The profile monitoring circuitry may generate the record into a general purpose register of the computer”, “Entries describing individual events are collected into the machine's general register file, and then stored in a block as a profile packet”,  “Returning to the operation of the interrupt handler software, the act of reading DMU_Status register 720” and “a "I/O space load" profile entry to be stored in a register”).
The combination of Chau, Williams and Yates does not disclose: the controlling a register state to extract targeted profiling values is to control a full register state to extract the values.
However, Gschwind discloses: it is understood and well-known to control a full register state to extract values/data stored at the register (see [0095] and [0123]. Utilizing a full register state to extract data stored at the register).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify controlling a register state to extract values/data stored at the register from the combination of Chau, Williams and Yates by including controlling a full register state to extract values/data stored at the register from Gschwind, and thus the combination of Chau, Williams and Yates and Gschwind would disclose the missing limitations from the combination of Chau, Williams and Yates, since it is understood to one with ordinary skill in the art that retrieving data from a full state can provide mechanism of retrieving more completed data in case the retrieved data does not contain actual needed data if it only controls portion of register state to extract data.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of Li et al. (US PGPUB 20180181755 A1, hereafter Li).
Chau, Williams and Li were cited on the previous office action.

Regarding to Claim 12, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the first value is [an indirect reference to] a memory address in the region of memory (see [0052] from Chau; “the instrumentation hook may comprise a jump instruction or a jump command to a second memory address associated with the second region”).
The combination of Chau and Williams does not disclose: the first value is an indirect reference to the memory address.
However, Li discloses: a first value to jump to a specific memory address can be an indirect reference to the specific memory address (see [0023] and [0030]-[0031]; “a determination is made about whether the detected branch event is indirect” and “the CALL instruction 250 may be determined to be an indirect branch event”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the jump instruction to jump to a particular memory address in a memory region from the combination of Chau and Williams by including a jump instruction to jump to a particular memory address can be either one of direct jump instruction or an indirect jump instruction from Li, and thus the combination of Chau, Williams and Li would disclose the missing limitations from the combination of Chau and Williams, since it would provide a system that is compatible to be executed via either one of direct jump mechanism or indirect jump mechanism (see [0023] and [0030]-[0031] from Li).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of McCorkendale et al. (US 8225053 B1, hereafter McCorkendale).
Chau and Williams were cited on the previous office action.

Regarding to Claim 13, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the first value designates an invalid memory address.
However, McCorkendale discloses: wherein first value designates an invalid memory address (see lines 50-55 of col. 5; “the hooked page fault handler may issue a page fault when a page cannot be accessed because the page is either invalid or not present in local memory”).
 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the hooking mechanism from the combination of Chau and Williams by including hooking a page fault handler for an invalid memory page is accessed from McCorkendale, since it is well-known to utilizing a page fault handler to handle the situation of the system is accessing an invalid memory page (see lines 50-55 of col. 5 from McCorkendale).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of Safford et al. (US PGPUB 20050240793 A1, hereafter Safford).
Chau, Yates and Safford were cited on the previous office action.

Regarding to Claim 14, the rejection of Claim 1 is incorporated and further the combination of Chau and Williams discloses: wherein the region of memory is selectively guarded (see [0027] from Williams; “identifying whether a fetched program instruction has an associated memory address (i.e. the program instruction address) matching a predetermined address characteristic used for the address filtering criteria of statistical sampling” and “a match corresponding to the instruction address failing within a predetermined range of addresses”. The predetermined range of addresses implies that some regions of memory are selected to be guarded and some other regions of memory are not selected to be guarded).
The combination of Chau and Williams does not disclose: the guarding is performed on a per-thread basis.
However, Safford discloses: wherein a mode is selectively enabled on a per-thread basis (see [0039]; “enable high-reliability mode to be selectively enabled on a per-processor or per-thread basis”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the mechanism of selectively enabling a guarded mode from the combination of Chau and Williams by including the mechanism of selectively enabling a mode on a per-thread basis from Safford, and thus the combination of Chau, Williams and Safford would disclose the missing limitations from the combination of Chau and Williams, since it would provide a mechanism of enabling or disabling a mode by a single thread respectively to reduce the workload of a thread.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chau et al. (US PGPUB 20150347263 A1, hereafter Chau) in view of Williams (US 20190340097 A1) and further in view of Bradley (US PGPUB 20030131225 A1).
Chau, Williams and Bradley were cited on the previous office action.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further the combination of Chau and Williams discloses: wherein the computer usable code is stored in a computer readable storage device in a data processing system (see [0022]-[0023] from Chau; “Processor 156 allows server 15 to execute computer readable instructions stored in memory 157 in order to perform processes discussed herein” and “Processor 126 allows mobile device 12 to execute computer readable instructions stored in memory 127 in order to perform processes discussed herein”. Either one of the “server 15” or “mobile device 12” can be considered as the claimed data processing system).
The combination of Chau and Williams does not disclose: wherein the computer usable code is transferred over a network from a remote data processing system.
However, Bradley discloses: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (see [0090]; “The methods described herein can be embodied in a set of computer readable instructions or codes which can be stored in any computer readable storage medium and can be transferred and downloaded over the Internet”. Note: it is understood that “can be transferred and downloaded over the Internet” at the computing fields implies that the program instructions are transferred to the Internet from a remote data processing system and are downloaded over the Internet to another data processing system).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the program instructions stored at memory from the combination of Chau and Williams by including the ability of transferring or downloading program instructions stored at computer readable storage medium over Internet from Bradley, since it would provide a mechanism of sharing the computing method via program instructions among others (see [0090] from Bradley). 

Regarding to Claim 19, the rejection of Claim 17 is incorporated and further the combination of Chau and Williams discloses: wherein the computer usable code is stored in a computer readable storage device in a server data processing system (see [0022] from Chau; “Processor 156 allows server 15 to execute computer readable instructions stored in memory 157 in order to perform processes discussed herein”).
The combination of Chau and Williams does not disclose: wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
However, Bradley discloses: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (see [0090]; “The methods described herein can be embodied in a set of computer readable instructions or codes which can be stored in any computer readable storage medium and can be transferred and downloaded over the Internet”. Note: it is understood that “can be transferred and downloaded over the Internet” at the computing fields implies that the program instructions are transferred to the Internet from a data processing system and are downloaded over the Internet to another remote data processing system).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the program instructions stored at memory from the combination of Chau and Williams by including the ability of transferring or downloading program instructions stored at computer readable storage medium over Internet from Bradley, since it would provide a mechanism of sharing the computing method via program instructions among others (see [0090] from Bradley). 

Response to Arguments
Applicant’s arguments, filled 5/18/2022, with respect to rejections of Claims 1-20 under 35 U.S.C. 103 have been full considered. New grounds of rejections were made based on the amended limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196